Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 2, 3 and 7 have been cancelled.
Claims 1, 4-6 and 8-10 are pending and under examination. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 3/30/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matahira et al. (EP1075836). 
Matahira et al. disclose tablets of N-acetylglucosamine (NAG) (claims 1 and 6). No other components are named and thus it is free of excipients. Indeed, Matahira et al. teach that NAG can be present at 100% by weight [0016]. It is noted that instant claim 1 recites process steps of “by wetting N-Acetylglucosamine powder with 4% to 15% w/w purified water to form a mix, compressing the mix into wells of a mold to form individual wet tablets in each of the wells, expressing the wet tablets, and allowing the water to evaporate from the wet tablets in a drying chamber.” Please note that in product-by-process claims, once a product appearing to be substantially identical is found and a 35 U.S.C. 102 rejection is made, the burden shifts to the applicant to show a difference.  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, the only structural elements are NAG tablets and Matahira et al. disclose tablets of N-acetylglucosamine (NAG). Since the product does not depend upon its method of production, then instant claim 1 is rejected over Matahira et al. as anticipated. 
Response to Arguments:
Applicant asserts that: “Matahira does not teach a tablet that is free of excipients.” Applicant directs the Examiner’s attention to page 3 [0021] which states "the tablets are obtained by uniformly mixing the components ....together with excipients...". Furthermore, while Matahira makes a statement that "NAG is contained as an active ingredient in the skin care agent in an amount of preferably from 0.1 to 100 % by weight" the remainder of the disclosure does not support this purported embodiment.”  Respectfully, the Examiner cannot agree. Claims 1 and 6 of Matahira et al. disclose the embodiment of a tablet skin care agent which comprises N-acetylglucosamine. Thus in the broadest reasonable interpretation of the prior art reference the tablet is 100% N-acetylglucosamine. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1354 (Fed. Cir. 2012). Indeed, claims generally are not limited to any particular embodiment disclosed in the specification, even where only a single embodiment is disclosed. Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1117 (Fed. Cir. 2004). Therefore, claim 1 of Matahira et al. does not require any additional components and Matahira et al. disclose tablets made of N-acetylglucosamine without any other excipients. Furthermore, there is no requirement that Matahira et al. provide examples of every embodiment. 
Applicant cites a section which states: “…according to more preferred embodiments of the present invention, the skin care agent should preferably contain other components which have already been recognized to have a skin-beautification ( or skin care) effect…”. However, these are “preferred embodiments” and “preferably” means ideally; if possible. As stated above, consideration of a reference is not limited to the preferred embodiments or working examples. Respectfully, Applicant’s arguments on this point are not persuasive.
Applicant asserts that Matahira does not teach or suggest a process of making an excipient free tablet where the art teaches that such tablets are difficult to granulate and shape. Respectfully, the Examiner cannot agree because Matahira et al. is not relied upon for teaching a process of making tablets but rather the final tablet product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combined references of Rovati et al. (US 3697652) and Wassenaar, W. (US 20070259094) and Ashizawa et al. (JPH06218028A; English translation by GOOGLE) and Waterman et al. (Impurities in Drug Products Chapter 4 in: Handbook of Isolation and Characterization of Impurities in Pharmaceuticals 2003 pages; 3 pages) and Tokunaga et al. (JP2007238486; IDS filed 6/8/20). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Applicant claims, for example:

    PNG
    media_image1.png
    151
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    759
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Rovati et al. teach making N-acetylglucosamine pharmaceutical preparations (Abstract; claim 1) in the form of 100 mg to 1 gram tablets (column 1, lines 18-24, 55-60; column 2, lines 1-10). Rovati et al. teach that the pharmaceutical preparations may also contain other active ingredients (column 1, lines 25-30) which means those components are optional.
Wassenaar teaches that N-acetylglucosamine is a mildly sweet and palatable substance [0078] where for the 100% N-acetylglucosamine formula descriptive words included tastes like sugar, only slightly sweet, bland and not unpleasant [0076]. Wassenaar teaches that the sweetish taste make it ideal for making oral preparations that do not require taste masking [0053]. Wassenaar teaches N-acetylglucosamine is widely available in tablet form [0045] and also teaches dissolving 2 grams of N-
	Ashizawa et al. teach methods of making a wet tablet by filling the kneaded product into a mold, further compressing it under pressure, taking it out of the mold and drying it (claims 1 and 6;  [0033]). Ashizawa et al. teach that the drug in the tablet is not limited [0005] and water can be the solvent [0005] that moistens the kneaded products [0008] and serves as a wetting agent/binder (claim 7).  Ashizawa et al. teach that a conventional wet tablet is made by rubbing a wet powder into a mold and molding and that the present invention further compresses it under pressure, removed from the mold and dried (bottom of page 3 of 9). It is implicit that the drying is performed in a room which would then be semantically called a drying chamber. Ashizawa et al. teach that the active ingredient should be a powder prior to use (paragraph preceding [0007]). . 
	Waterman et al. teach that impurities in drug products can come from excipients (Introduction) that can cause toxicological problems (page 76) and that metals are found in almost all excipients (V. Metal Impurities). 
	Tokunaga et al. teaches that N-acetylglucosamine has a needle-crystal body which makes it difficult to uniformly fill a tableting machine [0011]. Tokunaga et al. demonstrated difficulty in filling a tableting machine with compositions comprising N-acetylglucosamine as the sole active ingredient [0047] where dried granules are compressed [0044]. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Rovati et al. is that Rovati et al. do not expressly teach excipient free tablets of N-acetylglucosamine in an amount of 10 grams or 200 mg to 20 grams that is made by wetting N-acetylglucosamine powder with 4-15% w/w purified water to form a mix, compressing the mix into wells of a mold to form individual wet tablets in each of the wells, expressing the wet tablets and allowing the water to evaporate from the wet tablets in a drying chamber. This deficiency in Rovati et al. is cured by the teachings of Wassenaar, Tokunaga et al., Rovati et al. Ashizawa et al. and Waterman. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the N-acetylglucosamine tablets of Rovati et al. where the tablet is excipient free and N-acetylglucosamine is present in an amount of 10 grams or 200 mg to 20 grams that is made by wetting N-acetylglucosamine powder , as suggested by Wassenaar, Tokunaga et al., Rovati et al. Ashizawa et al. and Waterman, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the artisan that desires to practice the embodiment of Rovati et al. of making tablets of N-acetylglucosamine without the other optional active inorganic salts would look to the art to see how to do so. The ordinary artisan would find Tokunaga et al. who teaches that making tablets by compressing dry granules of N-acetylglucosamine is problematic and therefore would avoid this preparative route using dry N-acetylglucosamine. The ordinary artisan would then look for alternative methods of wet tableting and find Ashizawa et al. who guides the artisan to making wet tablets by making a powder of the active prior to use, making and filling water moistened kneaded product into the wells of a mold, further compressing it under pressure, taking it out of the mold and drying it, thus allowing the water to evaporate from the wet tablets in a drying chamber, to make individual dry tablets. The ordinary artisan would avoid including any excipients in the formulation because:
Rovati et al. teaches that the dosage form does not require any excipients except for a binder (column 2, lines 1-5), which is water;
Wassenaar teach that side effects in N-acetylglucosamine preparations could be due to the excipients in the numerous commercial preparations on the market; and
Waterman et al. teach that impurities in drug products can come from excipients that can cause toxicological problems.
Thus, the ordinary artisan is motivated to use purified water in the method to avoid any impurities in the final product, as suggested by Waterman et al., and would have a reasonable expectation of success in performing the method of Ashizawa et al. with the N-acetylglucosamine of Rovati et al. to make a dry N-acetylglucosamine tablets free of excipients especially when Wassenaar teach that not only is N-acetylglucosamine palatable as is and does not require any taste masking but also Wassenaar and Waterman et al. alert the artisan to the dangers of adverse reactions to impurities in excipients.  Consequently, the ordinary artisan would not need to add any excipients to the dosage form and it is desirable not to add any excipients to avoid any adverse side effects. 
The limitation of placing the wet tablets in a drying chamber to allow the water to evaporate is implicitly performed because the room in which the tablets are removed from the molds and placed in order to dry is implicitly a drying chamber. 
Regarding the amount of water of 4% to 15% w/w to from a mix, while the art appears silent on the amount of purified water to add, the art does provide a starting point to aim for which is adding enough water to form a product that can be kneaded. Thus, the ordinary artisan would add enough purified water to create a kneaded product of proper consistency which is to say that just enough purified water, not too little or it will be too powdery and not form a tablet nor too much otherwise it will be too soupy for the mold and not form a tablet, is added to obtain a kneaded product that will be amenable to molding into a tablet. Thus it is merely routine optimization of the amount In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Therefore, the claimed range of 4% to 15% w/w is obvious in view of the art in the absence of evidence to the contrary.
Regarding the amount of N-acetylglucosamine of 10 grams or between 200 mg to 20 grams, it is noted that Rovati et al. suggest 1 gram dosage forms. However, it is also noted that Wasserman et al. teach that it is desirable to have larger dosage forms from between 0.1 to 20 grams. Consequently, it is merely kneading a larger N-acetylglucosamine product of 10 grams or 20 grams and wet tablet molding the larger product with a reasonable expectation of success. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). See also MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “Rovati does not teach or suggest an excipient free N-acetylglucosamine tablet. The Examiner asserts that Rovati's teaching that its pharmaceutical preparations "may also contain the active ingredients" means those components are "optional". However, when read in context with the remainder of the specification, there is nothing about this statement that would lead one of skill to the concept of an excipient free finished dosage form.” Respectfully, the Examiner cannot agree because Rovati unambiguously states: “Aside from the active ingredients according to the present invention, the pharmaceutical preparations may also contain, as usual, other active ingredients or one or more pharmaceutical diluents or carrier substances for pharmaceutical preparations.” (column 1, lines 25-30). Thus, the only reasonable interpretation of that teaching is that aside from the active ingredient N-acetylglucosamine, other active ingredients or pharmaceutical diluents/carrier substances, which are excipients, may be added. The term “may” is permissive thus indicating that it is possible to add those components but not required and therefore Rovati teaches an embodiment where the pharmaceutical preparation of Rovati does not require other active ingredients or pharmaceutical excipients. The disclosure of 
The fact that Rovati does not discuss difficulty in granulation or shaping is immaterial. 
The reference of Wassenaar is relied upon as discussed above and not as characterized by Applicant. 
Applicant asserts that the Examiner has misinterpreted Ashizawa by combining two ideas: water as a solvent and binder. Applicant states that Ashizawa does not teach a method for producing excipient free N-Acetylglucosamine with only water and not binder. Respectfully the Examiner cannot agree. Ashizawa teaches that the drug is kneaded with a binder and a solvent such as alcohol or water ([0007] Example Step A). Even if water or alcohol are not serving as both a solvent and binder, the presence of a binder is added only if necessary (section prior to [0007] of Ashizawa). 

    PNG
    media_image3.png
    77
    1214
    media_image3.png
    Greyscale

Therefore, the Examiner’s position remains sound. 
Applicant asserts that Tokunaga teaches away from the present invention. Respectfully, the Examiner is relying upon Tokunaga as discussed in the rejection and not as characterized by Applicant. Applicant asserts that Tokunaga teaches using an unsatisfactory amount of water 14.3% which happens to also fall within the claimed range of 4-15%. However, the Examiner is not relying on Tokunaga for the method 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613